Citation Nr: 1016672	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The record contains competent and credible evidence that 
the Veteran's Field Artillery Battalion while serving in 
Vietnam was subject to enemy fire and that it returned such 
fire.

2.  The Veteran engaged in combat with the enemy while 
serving in Vietnam.

3.  The competent evidence is, at the very least, in 
equipoise as to whether the Veteran has a diagnosis of PTSD 
related to events involving enemy fire which conforms to DSM-
IV criteria.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD as a result of combat-related events 
which occurred while he was serving in B Battery, 2nd 
Battalion, 17th Artillery in Vietnam.  Throughout this 
appeal, he has consistently described that he was stationed 
with his unit as a cannoneer at a fire base (LZ Schueller) 
which frequently received and returned mortar and rocket 
fire.  The Veteran also submitted statements that his 
childhood friend, G.S.P., was killed while serving in another 
unit in Vietnam sometime around October 1969 and that he 
learned of his friend's death from members of G.S.P.'s unit 
when they arrived at LZ Schueller.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2009).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. 
§ 3.303(d) (2009).  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, a 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).  If evidence 
does not establish that a veteran engaged in combat with the 
enemy, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In the present case, the Veteran's service personnel records, 
including his separation document, reflects that he served as 
a cannoneer in Vietnam from April 1969 to February 1970 with 
B Battery, 2nd Battalion, 17th Artillery.  There is no 
indication that the Veteran received any decorations or 
awards which denote combat, nor is there any additional 
information in the service record which, by itself, would 
show that the Veteran participated in combat during service.  
But see Daye v. Nicholson, 20 Vet. App. 512, 517 (2006) (the 
VA must consider more than awards and decorations in its 
determination that a veteran engaged in combat with the 
enemy).  Nevertheless, for the reasons discussed below, the 
Board finds that the evidence of record establishes that the 
Veteran engaged in combat with the enemy.  As such, his 
combat-related stressors, namely rocket and mortar attacks, 
are verified.  

The Veteran submitted evidence in support of his claim in 
April 2008 including Operational Reports for the 2nd 
Battalion, 17th Artillery and color photocopies of 
photographs taken between November 1969 and February 1970.  
Relevant to this appeal, these Operational Reports document 
numerous mortar and rocket attacks on LZ Schueller during the 
period when the Veteran was stationed there.  Furthermore, 
such reports reflect that the Veteran's battery (B) was 
involved in direct fire with the enemy on multiple occasions 
and that a number of these incidents resulted in both 
American and Viet Cong losses.  As for the color photographs 
submitted by the Veteran, they show building damage from 
supposed "friendly fire" as well as dead soldiers and Viet 
Cong; there is also a photograph of a young man (who 
resembles the Veteran) standing in front of a sign which says 
"LZ Schueller."  

With respect to the latter evidence, there is nothing which 
definitively establishes that the photographs which reflect 
destruction and death were taken at LZ Schueller.  However, 
the Veteran has submitted a buddy statement which confirms 
his story that the firebase was subject to both enemy and 
friendly fire while the Veteran was stationed there, thereby 
lending credibility to his own lay statements.  See Buddy 
Statement from R.D.R. received in December 2009.  See also 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  As for evidence which 
indicates whether the Veteran personally participated in 
combat operations, the Board notes that the Operational 
Reports of record do not specifically document the Veteran's 
personal participation in the combat-related events described 
therein.  However, having established the Veteran's presence 
within Battery B, 2nd Battalion, 17th Artillery from April 
1969 to February 1970, the Board concludes that he engaged in 
combat with the enemy because the record, as discussed above, 
establishes that his unit was involved in direct combat 
operations during this period.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (a veteran's presence with his unit at 
the time the attacks occurred corroborated his statement that 
he experienced such attacks personally), citing Suozzi v. 
Brown, 10 Vet. App. 307 (1997).   

The Board observes that the Veteran's stressor regarding the 
death of his childhood friend is not a stressor that is 
consistent with the circumstances, conditions, or hardships 
of combat.  Thus, independent verification of this stressor 
is required.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  A 
document from the U.S. National Archives & Records 
Administration (NARA) is associated with the claims file 
which reflects that G.P.S. was killed by small arms fire 
during a hostile action in the Binh Dinh province of Vietnam 
in October 1969.  This information appears consistent with 
the Veteran's own account; thus, absent any indication that 
he was not acquainted with G.P.S., the Board finds the death 
of a childhood friend to be verified.  

The Board notes that it has not yet discussed whether the 
competent evidence of record establishes that the Veteran has 
been diagnosed with PTSD due to any of the above verified 
stressors.  In order to award service connection, it is 
essential that the evidence demonstrate a diagnosis which 
conforms to the criteria laid out in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See 38 C.F.R. § 4.125(a) (2009).  Furthermore, such 
diagnosis must be based upon a stressor(s) that has been 
verified by VA as credible.  See 38 C.F.R. § 3.304(f).  

The Veteran indicated during this appeal that he had not 
sought any treatment for PTSD throughout the years, but that 
he had been receiving mental health treatment since his 
divorce in 1992.  The claims file contains limited records 
associated with this treatment; unfortunately, no diagnosis 
is noted.  In December 2009, the Veteran submitted a copy of 
an intake survey performed at the St. Louis Vet Center in 
January 2009.  Following an interview with the Veteran, the 
Vet Center counselor noted that it was beyond the scope of 
his training to make a formal diagnosis.  However, it was 
noted that the Veteran does appear to have symptoms that 
correlate to war trauma.  He also scored a 127 on the 
Mississippi Scale, which, according to the counselor's 
report, "correctly classifies 90% of all subjects as PTSD 
when the score is 107 or higher."  

The Veteran was evaluated in June 2008 for the specific 
purpose of determining whether he has PTSD due to service.  
At this examination, the Veteran described the death of his 
childhood friend as the event that is most bothersome to him; 
he also reported receiving enemy fire but, according to the 
examiner, did not spontaneously describe feelings of fear at 
such events.  The June 2008 VA examiner indicated that the 
death of the Veteran's childhood friend was not sufficient to 
meet the criteria for cluster A under the DSM-IV.  And while 
the enemy fire reported was a sufficient stressor, it was the 
June 2008 VA examiner's opinion that the Veteran's reported 
response to this stressor did not conform to the criteria of 
cluster A (the person's response involved intense fear, 
helplessness, or horror).  With regard to the remaining DSM-
IV criteria, the June 2008 examiner found the Veteran also 
did not meet the criteria for cluster B because he did not 
persistently reexperience his reported stressors, but instead 
had only general nightmares about American soldiers.  DSM-IV 
criteria for clusters C and D were met, thus, the examiner 
acknowledged that the Veteran does endorse some symptoms of 
PTSD.  However, because he did not meet the criteria for 
clusters A and B, a DSM-IV diagnosis of PTSD was not 
provided.  Finally, the June 2008 examiner wrote that the 
Veteran scored 98 on the Mississippi Scale.

The Board observes there is nothing which, on its face, 
suggests that the June 2008 VA examination report and the 
opinion contained therein, should not be afforded significant 
probative weight.  In this regard, the VA examiner was 
provided with a complete and accurate medical, social, and 
military history of the Veteran and had the opportunity to 
interview the Veteran.  Furthermore, the examination report 
clearly discusses what facts and medical principles were 
relied upon in reaching the opinion that the Veteran does not 
meet the DSM-IV criteria for PTSD.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry 
when assessing the probative value of a medical opinion is 
whether the opinion reflects application of medical 
principles to an accurate and complete medical history).  

Nevertheless, the Board finds that service connection is 
warranted for PTSD.  In this regard, the Veteran submitted a 
private psychiatric evaluation, dated in February 2010, which 
contains an opinion that the Veteran meets the DSM-IV 
criteria for PTSD which is also based upon a complete and 
accurate history of the Veteran and discusses what facts and 
medical principles were relied upon in reaching the opinion.  
More specifically, the February 2010 private psychiatrist 
noted that the Veteran endorses symptoms such as obsessions 
of intrusive sounds, exaggerated startle response, compulsive 
behaviors, irritability, sleep disturbance, hypervigilance, 
and diminished interest in activities, all of which relate to 
and support a diagnosis of PTSD.  Additionally, the private 
psychiatrist noted that the Veteran's reported stressors of 
engaging in combat, being under hostile attack, and learning 
of the death of a close friend, are sufficient to meet the 
criteria of cluster A.  In light of the thoroughness of this 
evaluation report, the Board finds that the February 2010 
opinion should also be afforded significant probative value.  
Id.  

The Board is therefore presented with two probative medical 
opinions that are based on relatively identical medical, 
social, and military histories.  Inasmuch as these two 
physicians reached opposite conclusions based on the most 
complete and accurate history of the Veteran's claimed 
condition that is available, and with consideration of the 
benefit of the doubt rule, the Board concludes that the 
evidence is in relative equipoise as to the issue of whether 
the Veteran has a diagnosis of PTSD which conforms to the 
DSM-IV criteria.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) ("Because it would 
not be permissible for VA to undertake ... additional 
development if [the] purpose was to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue further 
development where such development reasonably could be 
construed as obtaining additional evidence for that 
purpose.").  Because there is competent medical evidence of 
record that the Veteran has been diagnosed with PTSD based on 
the events he describes as stressful experiences which 
occurred while serving in combat in Vietnam, all elements of 
service connection for PTSD have been shown and service 
connection is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


